                                                                    Case 2:20-cv-01919-RFB-VCF Document 58 Filed 09/21/21 Page 1 of 2


                                                                1   Marquis Aurbach Coffing
                                                                    Craig R. Anderson, Esq.
                                                                2   Nevada Bar No. 6882
                                                                    James A. Beckstrom, Esq.
                                                                3   Nevada Bar No. 14032
                                                                    10001 Park Run Drive
                                                                4   Las Vegas, Nevada 89145
                                                                    Telephone: (702) 382-0711
                                                                5   Facsimile: (702) 382-5816
                                                                    canderson@maclaw.com
                                                                6   jbeckstrom@maclaw.com
                                                                      Attorneys for Defendants Nye County
                                                                7     & David Boruchowitz

                                                                8                              UNITED STATES DISTRICT COURT

                                                                9                                       DISTRICT OF NEVADA

                                                               10   ANGELA EVANS. an individual,

                                                               11                         Plaintiff,                                   Case Number:
                                                                           vs.                                                    2:20-cv-00986-RFB-VCF
MARQUIS AURBACH COFFING




                                                               12
                                                                    VALLEY ELECTRIC ASSOCIATION, INC.;
                                                               13   DOES I through X; and ROE Corporations XI                Consolidated for discovery only with:
                          (702) 382-0711 FAX: (702) 382-5816




                                                                    through XX, inclusive,                                        2:20-cv-01919-APG-DJA
                                Las Vegas, Nevada 89145




                                                               14                        Defendant.
                                  10001 Park Run Drive




                                                               15   ANGELA EVANS,
                                                                                          Plaintiff,                         STIPULATION AND ORDER TO
                                                               16                                                            EXTEND DISPOSITIVE MOTION
                                                                           vs.                                                       DEADLINE
                                                               17                                                                   (First Request)
                                                                    NYE COUNTY, a political subdivision of the
                                                               18   State of Nevada; DAVID BORUCHOWITZ,
                                                                    individually,
                                                               19
                                                                                          Defendants.
                                                               20

                                                               21          Plaintiff   ANGELA      EVANS      and   Defendants     NYE    COUNTY         and     DAVID
                                                               22   BORUCHOWITZ (“the parties”), through their respective attorneys of record, hereby stipulate
                                                               23   to continue the dispositive motion deadline in this matter. The instant case (“NC case”) has been
                                                               24   coordinated with Case No. 2:20-cv-00986-RFB-VCF (“VEA case”) for purposes of discovery.
                                                               25   The cases have not been formally consolidated. Counsel in the NC previously stipulated to
                                                               26   continue deadlines to advance the case closer to trial, without waiting for the parties in the VEA
                                                               27   case, who had extensive discovery left to complete. Discovery in the NC case closed on August
                                                               28   11, 2021.
                                                                                                               Page 1 of 2
                                                                                                                                           MAC:11779-161 9/20/2021 11:32 AM
                                                                    Case 2:20-cv-01919-RFB-VCF Document 58 Filed 09/21/21 Page 2 of 2


                                                                1          The Parties, by and through their respective counsel of record, hereby stipulate to the

                                                                2   following:

                                                                3          1.      The parties hereto agree to extend the current dispositive motion deadline thirty

                                                                4   days from October 4, 2021 to November 4, 2021.

                                                                5          2.      Currently the last day to file a Joint Pretrial Order is November 3, 2021. In the

                                                                6   event dispositive motion are filed, the date for filing the Joint Pretrial Order shall be suspended

                                                                7   until thirty (30) days after decision on the dispositive motion or upon further Order by the Court

                                                                8   extending the time period in which to file the Joint Pretrial Order.

                                                                9          3.      This extension is sought based on continuing discovery in the VEA case, which

                                                               10   the parties in the NC case continue to monitor and which could have an impact on dispositive

                                                               11   motions filed in the NC case. The requested extension is sought in good faith and not for
MARQUIS AURBACH COFFING




                                                               12   purposes of undue delay.

                                                               13
                          (702) 382-0711 FAX: (702) 382-5816




                                                                            IT IS SO STIPULATED.
                                Las Vegas, Nevada 89145




                                                               14
                                  10001 Park Run Drive




                                                                    Dated this 20th day of September, 2021.               Dated this 20th day of September, 2021.
                                                               15
                                                                    MARQUIS AURBACH COFFING                               LAGOMARSINO LAW
                                                               16

                                                               17   By: /s/ James A. Beckstrom                            By: /s/ Andre M. Lagomarsino
                                                                        Craig R. Anderson, Esq.                               Andre M. Lagomarsino, Esq.
                                                               18       Nevada Bar No. 6882                                   Nevada Bar No. 6711
                                                                        James A. Beckstrom, Esq.                              Cory M. Ford, Esq.
                                                               19       Nevada Bar No. 14032                                  Nevada Bar No. 15042
                                                                        10001 Park Run Drive                                  3005 W. Horizon Ridge Pkwy., #241
                                                               20       Las Vegas, Nevada 89145                               Henderson, NV 89052
                                                                        Attorneys for Defendants                              Attorneys for Plaintiff
                                                               21
                                                                                                                 ORDER
                                                               22

                                                               23
                                                                           IT IS SO ORDERED.
                                                               24

                                                               25
                                                                                                                  U.S. DISTRICT COURT JUDGE
                                                               26
                                                               27                                                DATED this 21st day of September, 2021.

                                                               28                                                 DATED:
                                                                                                                Page 2 of 2
                                                                                                                                            MAC:11779-161 9/20/2021 11:32 AM
